DETAILED ACTION
This action is in response to the Amendment dated 26 February 2021.  Claims 1, 8 and 15 are amended.  No claims have been added or cancelled.  Claims 1-20 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 9, 13 and 15 of U.S. Patent No. 9,354,811. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application ‘190
Reference Patent ‘811
Motivation
Claim 1
Claims 13 and 15
One of ordinary skill in the art would recognize that accepting an input from a user on a predetermined key and accepting an input in a predetermined area, both of which cause a keyboard to stop being displayed and more search results to appear, are obvious equivalents, regardless of what identifying labels are displayed.
Claim 8
Claim 1 and 3

Claim 15
Claim 7 and 9




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 8 and 15 recite “displaying content on the display that corresponds to one or more items in the list of search results.” It is unclear if this is content is additional to the already display list of search results, as content of the search results is already display, therefore it is indefinite.  Examiner suggests reverting the change back to initially displaying a first portion of the list of search results along with the keyboard and then “displaying a second portion of the list of search results in the area previously occupied by the soft keyboard” when the keyboard is closes.  The dependent claims are rejected for incorporating the deficiencies of their respective independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 8-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geelen (US 2008/0167809 A1) in view of Hinckley (US 2009/0058820 A1) and further in view of Casparian et al. (US 2009/0183098 A1).

As for independent claim 1, Geelen teaches a device comprising:
a touch screen display [(e.g. see Geelen paragraph 0026) ”the present invention employs a touch sensitive screen to achieve this functionality”].
one or more processors [(e.g. see Geelen paragraph 0013) ”processing means”].
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: [(e.g. see Geelen paragraph 0019) ”a computer program comprising computer program code means adapted to perform all the steps of the method”].
displaying a search input area and a soft keyboard on the touch screen display that includes a respective key [(e.g. see Geelen paragraph 0025 and Fig. 3 numerals 28 and 32) ”the screen display 26 in FIG. 3 is that shown when the "City" icon 16 is selected. In FIG. 3, an on-screen keyboard 28 is shown, together with an excerpt 30 ].
receiving a first input of the soft keyboard, the first input corresponding to selection of one or more search input characters [(e.g. see Geelen paragraph 0026 and Fig. 5) ”Referring to FIG. 5, a further screen shot 42 is shown where the user has entered the characters "Li" in the text entry field by touching the relevant portions of the screen beneath which the control character buttons 44 "L" and 46 "I" appear”].
in response to detecting the first input on the soft keyboard: displaying the one or more search input characters in the search input area on the touch screen display [(e.g. see Geelen paragraphs 0025, 0026 and Fig. 5) ”a text entry field 32 in which alphanumeric characters typed in by the user appear … Referring to FIG. 5, a further screen shot 42 is shown where the user has entered the characters "Li" in the text entry field by touching the relevant portions of the screen beneath which the control character buttons 44 "L" and 46 "I" appear”].
performing a search of content using the one or more search input characters [(e.g. see Geelen paragraph 0027 and Fig. 5) ”Such action, in the prior art, would result in a single search being performed in the database of descriptive data, and a set of results ].
displaying a list of search results from the search while concurrently displaying the soft keyboard on the touch screen display, wherein the search results includes at least one result from a first application [(e.g. see Geelen paragraph 0028 and Fig. 5 numeral 48) ”In accordance with the invention, two separate searches are conducted, the first being conducted within the descriptive data for cities, and a second search being conducted within the list of most recently visited cities, the results of both such searches being stored in memory, preferably adjacently and recalled for display in a juxtaposed manner such that the results from the second search within most recently visited cities are displayed atop the list of results from the first search of city descriptive data, that is other city names. The abridged or excerpted combined list is displayed at 48 in FIG. 5, the city entry "Lievelde" being the only city matching the search text "Li", user-entered at 32, and the city ].
receiving a second input on the soft keyboard, the second input corresponding to selection of the respective key [(e.g. see Geelen paragraph 0028 and Fig. 5 numeral 36) ”This excerpted list 48 can be expanded by pressing button 36 to display an extended list 48”].
in response to detecting the second input corresponding to selection of the respective key while the respective key is displayed with the second string of characters: ceasing to display the soft keyboard on the touch screen display [(e.g. see Geelen paragraph 0028 and Figs. 5-6) ”This excerpted list 48 can be expanded by pressing button 36 to display an extended list 48, as shown in FIG. 6 and subsequently scrolled using buttons 38, 40. As can be seen from FIG. 6, the lists appear seamless, despite the list of most recently visited cities only including a single entry, that is "Lievelde". The only distinction to be made, or indication that the lists are different is that alphabetically, "Lievelde" is not alphabetically arranged with respect to "Lichtmis (Zwolle)". The display of such lists is however seamless.”
displaying content on the display that corresponds to one or more items in the list of search results [(e.g. see Geelen paragraph 0028 and Figs. 5-6) ”This excerpted list 48 can be expanded by pressing button 36 to display an extended list 48, as shown in FIG. 6 and subsequently scrolled using buttons 38, 40. As can be seen from FIG. 6, the lists appear seamless, despite the list of most recently visited cities only including a single entry, that is "Lievelde". The only distinction to be made, or indication that the lists are different is that alphabetically, "Lievelde" is not alphabetically arranged with respect to "Lichtmis (Zwolle)". The display of such lists is however seamless.”].  Examiner notes that, as depicted from Figs. 5 to 6, activation of the key ceases the display of the on-screen keyboard and displays the expanded search result list.

Geelen does not specifically teach [performing a search of content] from multiple applications on the device or and at least one result from a second application that is different from the first application.  However, in the same field of invention, Hinckley teaches:
[performing a search of content] from multiple applications on the device [(e.g. see Hinckley paragraphs 0028, 0029) ”that the evaluation component 202 may be a system component independent of individual applications; in this manner, the flick gesture serves as a system-wide gesture that supports all applications, rather ].
and at least one result from a second application that is different from the first application [(e.g. see Hinckley paragraphs 0028, 0029, 0033) ”that the evaluation component 202 may be a system component independent of individual applications; in this manner, the flick gesture serves as a system-wide gesture that supports all applications, rather than requiring individual applications to implement suitable search functionality … a single flick gesture can present various types of search results that are grouped together, or interspersed according to a ranking function, e.g. a results list with desktop search results, web search results, image search results, etc … The system 300 may present an initial list of desktop search results, sorted by age, if no query term is present so that all recent documents, emails, etc. are available as a default search that the user can then further filter down (e.g., by file type, author, date, etc) or further restrict by adding search terms to the query. For example, an empty data selection coupled with a flick ].
Therefore, considering the teachings of Geelen and Hinckley, it would have been obvious to one having ordinary skill in the art at the time of the invention to add [performing a search of content] from multiple applications on the device or and at least one result from a second application that is different from the first application, as taught by Hinckley, to the teachings of Geelen because it allows a user to quickly and efficiently search data with minimal interruption or distractions (e.g. see Hinckley paragraph 0024).

Geelen and Hinckley do not specifically teach key that is identified with a first string of characters, ceasing to display the respective key with the first string of characters and displaying the respective key with a second string of characters that are different from the first string of characters, or [selection] while the respective key is displayed with the second string of characters.  However, in the same field of invention, Casparian teaches:
key that is identified with a first string of characters [(e.g. see Casparian paragraphs 0020, 0024, 0036) ”As used herein, the term "keyboard layout" refers to characteristics of a keyboard design, such as relative position of keys, key size, key shape, key rotational-orientation, the number or selection of keys used for the particular profile, key color, background ].
ceasing to display the respective key with the first string of characters and displaying the respective key with a second string of characters that are different from the first string of characters [(e.g. see Casparian paragraphs 0024, 0025) ”particular keyboard profiles can be associated with particular applications. Accordingly, when an application is executed by the processor 110, a keyboard based on the associated keyboard profile can be displayed at the touch-screen display unit 106. To illustrate, the application 120 can be associated with the keyboard profile 130 and the application 122 associated with the keyboard profile 132. When the processor 110 executes instructions of the application 120, the keyboard layout associated with the keyboard profile 130 will be displayed at the touch-screen display unit 106. Similarly, when the processor 110 executes instructions of the application 122, the keyboard ].  Examiner notes that the string of characters presented on a key/button is nonfunctional printed matter.  Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.  See MPEP 2111.05.
[selection] while the respective key is displayed with the second string of characters [(e.g. see Casparian paragraphs 0024, 0025) ”when the processor 110 executes instructions of the application 122, the keyboard layout associated with the keyboard profile 132 will be displayed at the touch-screen display unit 106 … In contrast, the keyboard profile 132 for the application 132 can provide a layout customized for a role-playing game, providing keys strategically placed or organized such as in groups or quadrants, that allow quick access to spells, inventory, weapon changes, character interactions, and the like. By allowing for customized keyboards for different applications, the user's experience with the application can be enhanced”].  Examiner notes that the user may 
Therefore, considering the teachings of Geelen, Hinckley and Casparian, it would have been obvious to one having ordinary skill in the art at the time of the invention to add key that is identified with a first string of characters, ceasing to display the respective key with the first string of characters and displaying the respective key with a second string of characters that are different from the first string of characters, or [selection] while the respective key is displayed with the second string of characters, as taught by Casparian, to the teachings of Geelen and Hinckley because it allows a keyboard layout to be customized for different applications which enhances the user's experience (e.g. see Hinckley paragraph 0025).

As for dependent claim 2, Geelen, Hinckley and Casparian teach the device as described in claim 1 and Geelen further teaches:
wherein the one or more programs further include instructions for: prior to displaying the search input area and the soft keyboard on the touch screen display: detecting a predefined user gesture [(e.g. see Geelen paragraphs 0024, 0025 and Fig. 2) ”As can be seen in the figure, a further set of icons 16, 18, 20, 22, 24, is displayed, allowing the entry of further information regarding a new destination to which the user desires to navigate. The icons have text labels "City", "Street and house number", "Postcode", "Crossing or Intersection", and "Spoken Address" respectively, and such labels are indicative of the data ].
in response to detecting the predefined user gesture, displaying the search input area on the touch screen display [(e.g. see Geelen paragraph 0025 and Fig. 3) ”To illustrate the invention, the screen display 26 in FIG. 3 is that shown when the "City" icon 16 is selected. In FIG. 3, an on-screen keyboard 28 is shown, together with … a text entry field 32 in which alphanumeric characters typed in by the user appear”].

As for dependent claim 3, Geelen, Hinckley and Casparian teach the device as described in claim 2 and Geelen further teaches:
wherein detecting the predefined user gesture comprises detecting a contact with a home button of the multifunction device [(e.g. see Geelen paragraph 0024 and Fig. 1) ”The screen displays a number of icons 4, 6, 8, 10, 12, some of which may be disabled depending on current configuration of the PND, and provide a means whereby a user can navigate simply to a pre-entered "home" destination (4)”].

As for dependent claim 4, Geelen, Hinckley and Casparian teach the device as described in claim 2, but Geelen does not specifically teach wherein the detecting Hinckley teaches:
wherein the detecting the predefined user gesture comprises detecting a finger swipe gesture on the touch screen display [(e.g. see Hinckley paragraph 0006) ”The subject innovation relates to systems and/or methods that facilitate querying data based on a flick gesture … the flick gesture can provide a search query box to receive a query when there is an empty selection of data”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 5, Geelen, Hinckley and Casparian teach the device as described in claim 4, but Geelen does not specifically teach wherein the finger swipe gesture comprises a finger contact on the touch screen display followed by a left to right swipe gesture.  However, Hinckley teaches:
wherein the finger swipe gesture comprises a finger contact on the touch screen display followed by a left to right swipe gesture [(e.g. see Hinckley paragraph 0006, 0043 and Fig. 5 numeral 504) ”The subject innovation relates to systems and/or methods that facilitate querying data based on a flick gesture … the flick gesture can provide a search query box to receive a query when there is an empty selection of data … The user 502 can perform a flick gesture 504 in any suitable direction, wherein such flick gesture 504 can trigger an in situ search. It is to be appreciated that although eight directions are illustrated, ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 6, Geelen, Hinckley and Casparian teach the device as described in claim 4, but Geelen does not specifically teach wherein the finger swipe gesture comprises a finger contact on the touch screen display followed by a top to bottom swipe gesture.  However, Hinckley teaches:
wherein the finger swipe gesture comprises a finger contact on the touch screen display followed by a top to bottom swipe gesture [(e.g. see Hinckley paragraph 0006, 0043 and Fig. 5 numeral 504) ”The subject innovation relates to systems and/or methods that facilitate querying data based on a flick gesture … the flick gesture can provide a search query box to receive a query when there is an empty selection of data … The user 502 can perform a flick gesture 504 in any suitable direction, wherein such flick gesture 504 can trigger an in situ search. It is to be appreciated that although eight directions are illustrated, the subject innovation can implement any suitable number of flick gesture directions in order to activate a search. In one particular example, the flick gesture 504 can be recognized along eight cardinal compass directions”].


As for independent claim 8, Geelen, Hinckley and Casparian teach a method.  Claim 8 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 9, Geelen, Hinckley and Casparian teach the method as described in claim 8; further, claim 9 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 10, Geelen, Hinckley and Casparian teach the method as described in claim 9; further, claim 10 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 11, Geelen, Hinckley and Casparian teach the method as described in claim 9; further, claim 11 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 12, Geelen, Hinckley and Casparian teach the method as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

claim 13, Geelen, Hinckley and Casparian teach the method as described in claim 11; further, claim 13 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for independent claim 15, Geelen, Hinckley and Casparian teach a non-transitory computer-readable storage medium.  Claim 15 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 16, Geelen, Hinckley and Casparian teach the medium as described in claim 15; further, claim 16 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 17, Geelen, Hinckley and Casparian teach the medium as described in claim 16; further, claim 17 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 18, Geelen, Hinckley and Casparian teach the medium as described in claim 16; further, claim 18 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for dependent claim 19, Geelen, Hinckley and Casparian teach the medium as described in claim 18; further, claim 19 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 20, Geelen, Hinckley and Casparian teach the medium as described in claim 18; further, claim 20 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Geelen (US 2008/0167809 A1) in view of Hinckley (US 2009/0058820 A1) and further in view of Casparian et al. (US 2009/0183098 A1), as applied to claim 4 above, and further in view of Chu et al. (US 2008/0256457 A1).

As for dependent claim 7, Geelen, Hinckley and Casparian teach the device as described in claim 4, but Geelen does not specifically teach wherein displaying the search input area in response to detecting the finger swipe gesture comprises displaying.  However, Hinckley teaches:
wherein displaying the search input area in response to detecting the finger swipe gesture comprises displaying [(e.g. see Hinckley paragraphs 0006, 0007) ”The subject innovation relates to systems and/or methods that facilitate querying data based on a flick gesture … the flick gesture can provide a search query box to receive a query when there is an empty selection of data … the in situ search component can utilize a graphic component that can generate an embeddable persistent graphical object with the flick gesture as a trigger. The embeddable persistent ].

Geelen, Hinckley and Casparian do not specifically teach [displaying] an animation that comprises sliding the input area onto the touch screen display from a first side of the display.  However, in the same field of invention, Chu teaches:
[displaying] an animation that comprises sliding the input area onto the touch screen display from a first side of the display [(e.g. see Chu paragraphs 0033-0036, 0063 and Fig. 3) ”As shown there, a "slide sheet" 301 for advanced searching descends from a search toolbar when activated, either by the user selecting the "advanced search" button or merely rolling a cursor over the button … When a user has not selected the advanced search, the slide sheet remains hidden and when selected, appears to slide down from behind the toolbar … The transition might be consistent with other transitions of other dynamic pages, such as an animation, fade in, box in, etc.”].
Therefore, considering the teachings of Geelen, Hinckley, Casparian and Chu, it would have been obvious to one having ordinary skill in the art at the time of the invention to add [displaying] an animation that comprises sliding the input area onto the touch screen display from a first side of the display, as taught by Chu, to the teachings of Geelen, Hinckley and Casparian because dynamic content delivery provided within a page using dynamic interface elements allows the user to remain on a page to view 

As for dependent claim 14, Geelen, Hinckley and Casparian teach the method as described in claim 11; further, claim 14 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

Response to Arguments
Applicant's arguments, filed 26 February 2021, have been fully considered but they are not persuasive.

Applicant argues that [“[the cited references] fail to disclose ‘ceasing to display the respective key with the first string of characters and displaying the respective key with a second string of characters that are different from the first string of characters” (Page 11).].

The argument described above, in paragraph number 11, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174